Proceeding pursuant to section 298 of the Executive Law to review an order of the respondent State Human Rights Appeal Board, dated April 23, 1980, which affirmed a determination of the respondent State Division of Human Rights dismissing the complaint of the petitioner upon a finding of no probable cause. Order confirmed and proceeding dismissed, without costs or disbursements. There is substantial evidence in the record as a whole to support the determination of the State Division of Human Rights, which, in addition, was neither arbitrary nor capricious. In the circumstances disclosed, the finding of no probable cause was properly made without the necessity of a face-to-face confrontation (see Glen Cove Public Schools v New York State Human Rights Appeal Bd., 58 AD2d 591, 592). Damiani, J.P., Titone, Lazer ad Gibbons, JJ., concur.